Cite as 2015 Ark. App. 100

                 ARKANSAS COURT OF APPEALS
                                        DIVISION IV
                                       No. CR-13-316



                                                    Opinion Delivered   February 18, 2015

  ANTWAN FOWLER                           APPEAL FROM THE FAULKNER
                                APPELLANT COUNTY CIRCUIT COURT
                                          [NO. CR-2011-1160]
  V.
                                                    HONORABLE DAVID L.
  STATE OF ARKANSAS                                 REYNOLDS, JUDGE
                                  APPELLEE
                                                    REBRIEFING ORDERED


                            BRANDON J. HARRISON, Judge

       A jury found Antwan Fowler guilty of first-degree murder. He now appeals his

conviction, arguing that the circuit court erred in (1) denying his motion for directed

verdict, (2) not allowing the defense to call Dr. Frank Peretti as a witness, (3) not ordering

a competency hearing for one of the State’s witnesses, (4) limiting Fowler’s cross-

examination of certain witnesses, (5) granting a continuance, and (6) not granting a

mistrial due to jury misconduct. Due to deficiencies in Fowler’s brief, we are unable to

reach the merits of his arguments and instead order rebriefing.

       Arkansas Supreme Court Rule 4-2(a)(5) (2014) requires an appellant to create an

abstract of the material parts of all the transcripts in the record. Information is material if it

is essential for the appellate court to confirm its jurisdiction, to understand the case, and to

decide the issues on appeal. Ark. Sup. Ct. R. 4-2(a)(5). The abstract must be an impartial

condensation, without comment or emphasis, of the transcript; and no more than one



                                                1
                                 Cite as 2015 Ark. App. 100


page of a transcript shall be abstracted without giving a record page reference. Ark. Sup.

Ct. R. 4-2(a)(5)(B). Finally, a question-and-answer format cannot be used. Id.

         Fowler has failed to present the abstract in its proper form. Throughout much of

the abstract, he has listed the questions asked of a witness and then listed the responses, for

example:

                  MS. BLOODMAN, questions the witness about the sounds he heard
         from the east and his position, if at that point had he received a call from
         dispatch, if he thought it might have been fireworks or the Lieutenant, if
         there was a discussion about fireworks or gunshots, if at the time of the
         discussion if they had received a call from dispatch, if anyone was shooting
         when he arrived, if he saw Mr. Fowler on the ground, if he had looked
         around his body for a weapon, if he locate [sic] a weapon, if he at that point
         considered it a crime scene, if he took samples or collected evidence from
         Mr. Fowler’s hand to determine if he had fired a weapon, if Mr. Fowler’s
         clothing was removed from the scene of the accident, if he made sure got
         treatment, if he talked to any person in the area. (R 769–71)
                  Yes Ma’am. No Ma’am. No Ma’am. I knew immediately that it
         was gunshots. My lieutenant thought it might have been fireworks.
                  He and I were in disagreement about that. Yes Ma’am. I knew it
         was gun fire, or I knew it was gunshots. Yes Ma’am. No Ma’am. No
         Ma’am.
                  Yes Ma’am. Yes Ma’am. No Ma’am. Yes Ma’am. No Ma’am, that
         is [sic] No, Ma’am, I did not. No Ma’am, we, at that point had to make
         sure that he’s safe and get him to a place to get treatment. Yes Ma’am. Yes
         Ma’am.

As presented, this abstract does not allow this court to understand the case or to decide the

issues on appeal.

         The quoted passage, which is only one example, also highlights another abstracting

error.    In many places more than one page of the record is abstracted without an

accompanying record page reference; in some places up to twenty pages of the record are

abstracted without the required record page references. And more than fifty pages of the



                                               2
                                 Cite as 2015 Ark. App. 100


271-page abstract involve matters that are irrelevant to the points on appeal. Excessive

abstracting violates Rule 4-2 too. See Patton v. State, 2013 Ark. App. 131.

       Pursuant to Arkansas Supreme Court Rule 4-2(b)(3), we order Fowler to file a

substituted brief curing these deficiencies within fifteen days from the entry of this order.

After service of the substituted brief, the State will have the opportunity to file a

responsive brief, or it may choose to rely on the brief previously filed in this appeal.

       We strongly advise Fowler’s counsel to examine our rules closely to ensure that no

additional deficiencies are present and to submit a compliant brief within the prescribed

time. Any subsequent rebriefing order in this criminal matter may result in a referral to

the Committee on Professional Conduct. See, e.g., Lee v. State, 375 Ark. 421, 291 S.W.3d
188 (2009) (per curiam).

       Rebriefing ordered.

       WHITEAKER and VAUGHT, JJ., agree.

       Teresa Bloodman, for appellant.

       Dustin McDaniel, Att’y Gen., by: Eileen W. Harrison, Ass’t Att’y Gen., for appellee.




                                               3